By the Court,
Thomas, J.:
The chief error alleged by the plaintiff, is the instruction given to the jury by the judge of the district court, to the effect that it was not necessary for them to pass upon all the points raised by the defendant in the case, and many of the material facts being undisputed, as there was one point presented which must prove 'fatal to the plaintiff’s claim, viz: that the property in question had been taken in pursuance of the general orders of the officer in command at Fort Laramie, to whom the defendant was subordinate; and that in a United States post and upon a United States military reservation, while the commanding officer had no jurisdiction over the persons of civilians, yet had a right to promulgate and enforce strict police regulations, and that if civilians resided upon military reservations, and allowed their stock to roam at will over the same, they must do it subject to such regulations and at their own risk. And that in this case the jury must find for the defendant and assess damages accordingly. We do not deem it necessary to inquire in this case whether the general order issued by the commandant at Fprt Laramie was strictly in accordance with the general law of the land, or whether he had any right to absolutely confiscate stock roaming at large about the post. There can be no question, especially as these *205reservations are solely under the jurisdiction of the United States, that an officer in command of a military station, has at least, an equal right with our town and village governments to impound and dispose, by settled rules and regulations, of animals running at large, and at least to retain possession of them until the owner of them enters into some satisfactory and binding arrangement or agreement in reference to the same. In this case, it appears that the swine in question were not confiscated, but were detained by order of Major Blount, commanding at Fort Laramie. We are, therefore, unable to see any material error in the charge of said judge, or that any injustice was done to the plaintiff by reason thereof, especially as there are two other questions, which, though not brought up on the argument of this case, would effectually dispose of the plaintiff’s claim herein:
1. That the defendant, an officer of the United States Army, was acting in strict accordance with the commands of his superior officer, upon which superior officer the demand for the property should have been made, instead of upon this defendant.
2. That the justice of the peace before which the suit was commenced, and who issued the writ of replevin herein, and the one before whom said case was tried, had no jurisdiction over the military reservation at Fort Laramie.
The judgment of the district court is affirmed.